Case: 20-30806     Document: 00516102882         Page: 1     Date Filed: 11/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     November 22, 2021
                                  No. 20-30806                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Javier Munoz,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 2:17-CR-330-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Javier Munoz, federal prisoner # 20457-035, pleaded guilty to
   possession with intent to distribute 500 grams or more of a mixture or
   substance containing a detectable amount of methamphetamine in violation
   of 21 U.S.C. § 841(a)(1) and (b)(1)(A). He was sentenced to 165 months of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30806      Document: 00516102882           Page: 2     Date Filed: 11/22/2021




                                     No. 20-30806


   imprisonment and five years of supervised release. Munoz appeals the
   district court’s denial of his motion for compassionate release under 18
   U.S.C. § 3582(c)(1)(A). He argues, among other things, that the district
   court erred in finding that he failed to exhaust his administrative remedies
   before filing his motion. We may pretermit the exhaustion issue where, as
   here, the case can easily be resolved on the merits. See United States v.
   Franco, 973 F.3d 465, 467 (5th Cir.) (stating that the exhaustion requirement
   is mandatory but not jurisdictional), cert. denied, 141 S. Ct. 920 (2020).
          We review a district court’s denial of a motion for a compassionate
   release sentence reduction under § 3582(c)(1)(A) for an abuse of discretion.
   United States v. Thompson, 984 F.3d 431, 433 (5th Cir.), cert. denied, 141 S. Ct.
   2688 (2021); United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).
   A district court abuses its discretion when it “bases its decision on an error
   of law or a clearly erroneous assessment of the evidence.” Chambliss, 948
   F.3d at 693 (internal quotation marks and citation omitted).
          Although the district court stated that Munoz had failed to show that
   he was “not a danger to the community,” there is nothing in the record to
   indicate that the district court felt bound by the policy statement set forth in
   U.S.S.G. § 1B1.13, or its commentary. Instead, the record shows that the
   district court’s denial of relief was also based on its balancing of the 18 U.S.C.
   § 3553(a) factors. See United States v. Shkambi, 993 F.3d 388, 393 (5th Cir.
   2021). Because Munoz does not explicitly challenge the district court’s
   balancing of the § 3553(a) factors on appeal, any such challenge is abandoned.
   See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). He fails to show
   that the district court abused its discretion by denying his motion. See
   Chambliss, 948 F.3d at 693.
          Accordingly, the judgment is AFFIRMED. Munoz’s motion to
   appoint counsel is DENIED.




                                           2